DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 5/5/2021.
Claims 1-2, 4, 6-8, 10-18, 20, and 22-35 are pending. Claims 1, 16, and 17 are independent. Claim 35 is new. 
The previous rejection of claims 1-2, 4, 6-8, 10-18, 20, and 22-30 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 6-8, 10-18, 20, and 22-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plow et al. (US2003/0028792) in view of Hardt (US2009/0006940) and Lurey et al. (US 9,465,786 B2) and Boss et al.  (US2008/0066020).

In regards to claim 1, Bhatia et al. substantially discloses a method comprising:
at a device with one or more processors, non-transitory memory, a display, and an input device (Plow et al. fig. 1 para[0020]): 
displaying, on the display, an electronic form with a plurality of fields (Plow et al. para[0032], displays e-form to user), and 
in response to detecting the second input: 
in accordance with a determination that the second input is directed to the first affordance within the autofill menu, updating the electronic form by populating at least two of the plurality of fields using information from the first user profile that corresponds to the first category of information (Plow et al. para[0022], populates fields with information from profile).
Plow et al. does not explicitly disclose while displaying the electronic form with the plurality of fields on the display: 
while displaying the electronic form with the plurality of fields on the display detecting, by the input device, a first input that corresponds to displaying an autofill menu; 
While displaying the autofill menu, detecting, by the input device, a second input directed to the autofill menu;
in accordance with a determination that the second input is directed to the second affordance within the autofill menu, wherein the second category of information in the first user profile includes a combination of overlapping information and non-overlapping information with respect to the first category of information in the first user profile, updating the electronic form by populating at least two of the plurality of fields using information from the first user profile that corresponds to the second category of information.

while displaying the electronic form with the plurality of fields on the display detecting, by the input device, a first input that corresponds to displaying an autofill menu (Hardt para[0059]-[0060], while displaying form 146 detects selection of icon 112); 
While displaying the autofill menu, detecting, by the input device, a second input directed to the autofill menu (Hardt para[0049], detects selection of autofill icon);
in accordance with a determination that the second input is directed to the second affordance within the autofill menu, wherein the second category of information in the first user profile includes a combination of overlapping information and non-overlapping information with respect to the first category of information in the first user profile, updating the electronic form by populating at least two of the plurality of fields using information from the first user profile that corresponds to the second category of information (Hardt fig. 12 and 14 para[0060],  while displaying form 104, user selects persona to fill in fields, para[0054], personas contain overlapping and non-overlapping information).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the auto-population method of Plow et al. with the personas of Hardt in order to allow a user to manage different identity information user for different purposes (Hardt para[0008]).
Plow et al. does not explicitly disclose in response to detecting the first input, displaying, on the display, the autofill menu that includes (i) a first affordance associated with a first category of information in a first user profile; (ii) a second affordance associated with a second category of information in the first user profile; and (iii) a third affordance associated with customizing information associated with the first user profile;

However Lurey et al. substantially discloses in response to detecting the first input, displaying, on the display, the autofill menu that includes (i) a first affordance associated with a first category of information in a first user profile; (ii) a second affordance associated with a second category of information in the first user profile; and (iii) a third affordance associated with customizing information associated with the first user profile (Lurey et al. fig. 23B 2308, fig. 23D, col20 ln38-62, upon detecting first input displays autofill menu with buttons for a categories of information in the first user profile or a custom field button to customize information associated with a profile);
 in accordance with a determination that the second input is directed to the third affordance within the autofill menu, displaying, on the display, a customization menu provided to edit information associated with the first user profile (Lurey et al. col6 ln 51-61, edit information associated with profile).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the user profiles of Plow et al. with the customization method of Lurey et al. in order to update information (Lurey et al. col6 ln57-61).
Plow et al. does not explicitly disclose the autofill menu overlaid on the electronic form;
a customization menu overlaid on the electronic form, wherein the customization menu includes a plurality of affordances (Boss et al. fig. 10 para[0103] provides option to change or update information in autofill profile).
However Boss et al. substantially discloses the autofill menu overlaid on the electronic form (Boss et al. para[0084] displays suggestions for autofill overlaid on form);
Boss et al. fig. 10 para[0103] provides option to change or update information in autofill profile).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the user profiles of Plow et al. with the overlays of Boss et al. in order to store and track information for multiple accounts (Boss et al. para[0011]).

In regards to claim 2, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 1, wherein the first and second categories of information include one or more pieces of conflicting information from the first user profile (Plow et al. para[0029]).

In regards to claim 4, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 1, wherein the first input corresponds to selection of the first field, selection of an affordance in the first field, selection of an affordance adjacent to the first field, insertion of one or more characters into the first field, or selection of an affordance adjacent to a soft keyboard (Hardt para[0040-50]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the user profiles of Plow et al. with the personas of Hardt in order to allow user to select available information (Hardt para[0045]).

In regards to claim 6, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 3, wherein the customization menu enables editing of a custom autofill data set (Plow et al. para[0022]).

Plow et al. para[0023]).

In regards to claim 8, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 1, wherein the autofill menu also includes two or more autofill affordances corresponding to autofill data sets associated with other user profiles (Plow et al. para[0029]).

In regards to claim 10, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 1, further comprising:
in response to detecting the first input, displaying an intermediate pane prior to displaying the autofill menu that includes a graphical software keyboard, a prediction bar, and an autofill affordance provided to display the first menu (Plow et al. para[0031]).

In regards to claim 11, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 10, wherein the prediction bar includes two or more autofill affordances corresponding to autofill data sets associated with the first user profile in accordance with a determination that the first field corresponds to a first field type, wherein the autofill profile sets are provided to fill at least two of the plurality of fields (Plow et al. para[0031]).

In regards to claim 12, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 11, wherein the prediction bar includes two or more Plow et al. para[0031]).

In regards to claim 13, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 1, further comprising:
detecting a third input, by the input device, directed to a second field of the plurality of fields (Plow et al. para[0022]); and 
in response to detecting the third input and in accordance with a determination that the third input is associated with the first user profile, displaying a second menu with a set of options corresponding to a category of information in the first user profile, wherein the set of options are provided to fill the second field (Plow et al. para[0022]).

In regards to claim 14, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 13, wherein the first field corresponds to a first field type and the second field corresponds to a second field type (Hardt fig. 13 para[0062]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the user profiles of Plow et al. with the personas of Hardt in order to fill in multiple types of fields (Hardt para[0061]).

In regards to claim 15, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 14, further comprising:
determining a classification for the first field based at least in part on at least one of a content-based heuristic, user-specific classification data, or crowd-sourced classification data, wherein the first field type corresponds to a first classification and the second field type corresponds to a second classification (Hardt para[0047]).
Hardt para[0047]).

 Claim 16 recites substantially similar limitations to claim 1. Thus claim 16 is rejected along the same rationale as claim 1.

Claims 17-18, 20 and 22-30 recite substantially similar limitations to claims 1-2, 4, and 6-14. Thus claims 17-30 are rejected along the same rationale as claims 1-2, 4, and 6-14. 

Claims 31-34 recite substantially similar limitations to claims 2, 4, 6, and 8. Thus claims 31-34 are rejected along the same rationale as claims 2, 4, 6, and 8.

In regards to claim 35, Plow et al. as modified by Hardt and Lurey et al. and Boss et al. substantially discloses the method of claim 1, wherein, in response to detecting the first input, the electronic form and the autofill menu are concurrently displayed on the display, and wherein the autofill menu at least partially overlaps a portion of the electronic form (Boss et al. fig. 2 para[0084]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the user profiles of Plow et al. with the overlays of Boss et al. in order to store and track information for multiple accounts (Boss et al. para[0011]).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-8, 10-18, 20, and 22-34 have been considered but are moot because the arguments do not apply the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178